DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 6, 15 and 19 are objected to because of the following informalities:
Each claim recites “a cross-flow wind turbine”, and should be corrected to read “the cross-flow wind turbine” for clarity/readability [e.g., a cross-flow wind turbine is already established in the respective independent claims 1 and 10].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 9 and 20, each claim attempts to describe a distance concerning the first plurality of blades and the second plurality of blades. The claims are rendered indefinite such that the distance being described is not clear [e.g., a distance is an amount of space between two points, yet the claims are describing a distance with respect to three distinct points (e.g., between two of the first blades and the plurality of second blades)]; [e.g., it is not clear as to whether or not a single (or multiple respective) distance(s) is/are being referenced in the claims]. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 206111665U (Shuirong).
Regarding claim 1, Shuirong (Figures 1-5) teaches a cross-flow wind turbine that may be applied to a fan heater (see paragraph [0002] and paragraph [0004], line 2), comprising:
two fixing plates (1, 2) disposed opposite to each other (see Fig. 1), and
a plurality of blades (4) connected between the two fixing plates (see Fig. 1-3), the plurality of blades being disposed at intervals along an outer edge of each fixing plate (see Fig. 1-3),
wherein the plurality of blades are twisted along an axial direction of the cross-flow wind turbine (see Fig. 3), and a relative twisting angle at a first and second end of one of the plurality of blades is between 5 degrees and 40 degrees (see Fig. 3 in conjunction with paragraphs [0008]-[0009]) [e.g., not more than 8 degrees encompassing between 5 degrees and 8 degrees, which falls within the claimed range].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being obvious over CN 206111665U (Shuirong).
Regarding claims 2-8, Shuirong teaches the invention as claimed and as discussed above. Shuirong (Figures 1-5) further teaches wherein the plurality of blades are obliquely disposed between the two fixing plates along the axial direction of the cross-flow wind turbine and such that an inclined angle is formed between one of the plurality of blades and one of the fixing plates (see Fig. 1, 3), wherein a cross-section of one of the plurality of blades has an arc shape with a given chord length (see Fig. 1, 3), wherein the cross-flow turbine has a given wheel diameter ratio and/or outer diameter and/or length (see Fig. 1, 3), and wherein the cross-flow turbine has a plurality of blades with a given thickness (see Fig. 1, 3).
Shuirong fails to explicitly teach the particular ranges and/or values concerning the aforementioned features.
However, to the extent that Shuirong teaches the motivation(s) and/or the result(s)/effect(s) to be achieved via the utilization of an inclined angle formed between the blades and the fixing plate(s), of which include(s) yielding an see paragraph [0027]), it would merely involve routine skill in the art to accordingly optimize and/or determine the particular inclined angle(s) for the blades, and similarly, one of ordinary skill would recognize that the particular inclined angle(s) would be a function of the desired degree and/or extent of howling noise reduction to be achieved for a specific application.
Similarly, the remaining features, such as the particular blade chord length, thickness, wheel diameter, outer diameter, wind turbine length, and the number of blades to be provided are all routine design considerations and/or conventional features that are a function of the specific application [e.g., one of ordinary skill in the art concerned with wind turbines routinely considers the size of the wind turbine, blade length, blade thickness, number of blades, chord length, etc. required for the specific application when designing a wind turbine].
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over CN 206111665U (Shuirong) in view of JPS4992507U (507).
Regarding claim 9, Shuirong teaches the invention as claimed and as discussed above. Shuirong fails to teach wherein the cross-flow wind turbine comprises a plurality of first blades and a plurality of second blades, such that one of the plurality of first blades and one of the plurality of second blades are alternatively disposed, wherein a width of the one of the plurality of first blades is greater than a width of the one of the plurality of second blades, and wherein a distance between two of the plurality of first blades and the plurality of second blades is alternatively arranged.
see paragraph [0002]), and wherein the provision of having first and second blades alternatively disposed and with different widths and/or alternatively arranged distances is well-known in at least the general field(s) of endeavor concerning fan systems, techniques for reducing fan noise, fan blade configurations, etc., and to this extent, there would be no unexpected result(s)/effect(s) yielded via accordingly applying the aforementioned provision to other comparable fan/wind turbine applications concerned with noise attenuation/reduction, such as that of Shuirong (see Fig. 1-2 in conjunction with paragraph [0002]).
Claims 10-19 are rejected under 35 U.S.C. 103 as being obvious over JPH11270870A (Tomohito) in view of CN 206111665U (Shuirong).
Regarding claim 10, Tomohito (Figures 1-2) teaches a fan heater (1, 3), comprising a shell (1) (see Fig. 2 in conjunction with paragraphs [0003]-[0004]), and
an air passage assembly (4, 2) disposed in the shell and comprising a volute [e.g., scroll casing] (4) and a cross-flow wind turbine (2), comprising:
two fixing plates (21) disposed opposite to each other (see Fig. 1-2); and
a plurality of blades (22) connected between the two fixing plates (see Fig. 1-2), the plurality of blades being disposed at intervals along an outer edge of each fixing plate (see Fig. 1-2), and
see Fig. 1-2).
Tomohito fails to teach wherein the plurality of blades are twisted along an axial direction of the cross-flow wind turbine, and a relative twisting angle at a first and second end of one of the plurality of blades is between 5 degrees and 40 degrees.
However, Shuirong (Figures 1-5) teaches an analogous cross-flow wind turbine that may be applied to a fan heater (see paragraph [0002] and paragraph [0004], line 2), and wherein the wind turbine is configured such that the corresponding plurality of blades (4) are twisted along an axial direction of the cross-flow wind turbine (see Fig. 3), and a relative twisting angle at a first and second end of one of the plurality of blades is between 5 degrees and 40 degrees (see Fig. 3 in conjunction with paragraphs [0008]-[0009]) [e.g., not more than 8 degrees encompassing between 5 degrees and 8 degrees, which falls within the claimed range].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the plurality of blades are twisted along an axial direction of the cross-flow wind turbine, and a relative twisting angle at a first and second end of one of the plurality of blades is between 5 degrees and 40 degrees as a modification in the cross-flow wind turbine per Tomohito [e.g., twisting the blades per Tomohito in the manner per Shuirong], as suggested by Shuirong, in order to accordingly see Fig. 1, 3 in conjunction with paragraph [0027])
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements in such a way as to yield highly predictable results]; [e.g., in consideration that Tomohito and Shuirong are both relevant to at least the same general field(s) of endeavor concerning cross-flow wind turbines, fan heaters, fan blade configurations, techniques concerning noise attenuation/reduction in fan systems, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of applying the teachings per Tomohito to other comparable cross-flow wind turbine systems, such as that of Shuirong to achieve the same (or similar) technical effect(s) concerning noise attenuation/reduction].
Regarding claims 11 and 12, Tomohito in view of Shuirong teaches the invention as claimed and as discussed above. Tomohito (Figures 1-2) further teaches (at least implicitly) a rotating shaft (implicit in view of the disclosed rotation axis) disposed at a first end of the cross-flow wind turbine, and a bearing sleeve (7, 8, etc.) disposed on the volute to accommodate the rotating shaft (see Fig. 2 in conjunction with paragraph [0003]). Additionally, Tomohito (Figures 1-2) teaches (at least implicitly) wherein the air passage assembly further comprises a motor (6) disposed in the volute, and such that a shaft sleeve [e.g., the element(s) adjacent to the motor 6 which are to be provided on the output shaft of the motor, and/or encompassed via the recitation of “mounting members and the like”] (see Fig. 1-2 in conjunction with paragraph [0003]).
Regarding claims 13-19, Tomohito in view of Shuirong teaches the invention as claimed and as discussed above. Tomohito fails to teach the subject matter concerning claims 13-19.
However, Shuirong (Figures 1-5) teaches an analogous cross-flow wind turbine that may be applied to a fan heater (see paragraph [0002] and paragraph [0004], line 2), and wherein the plurality of blades are obliquely disposed between the two fixing plates along the axial direction of the cross-flow wind turbine and such that an inclined angle is formed between one of the plurality of blades and one of the fixing plates (see Fig. 1, 3), wherein a cross-section of one of the plurality of blades has an arc shape with a given chord length (see Fig. 1, 3), wherein the cross-flow turbine has a given wheel diameter ratio and/or outer diameter and/or length (see Fig. 1, 3), and wherein the cross-flow turbine has a plurality of blades of a given thickness (see Fig. 1, 3); see motivation(s) as discussed with regard to claim 10, and further noting that to the extent that Shuirong teaches the motivation(s) and/or the result(s)/effect(s) to be achieved via the utilization of an inclined angle formed between the blades and the fixing plate(s), of which include(s) yielding an improved effect of avoiding howling noise (see paragraph [0027]), it would merely involve routine skill in the art to accordingly optimize and/or determine the particular inclined angle(s) for the blades, and similarly, one of ordinary skill would recognize that the particular inclined angle(s) would be a function of the desired degree and/or extent of howling noise reduction to be achieved for a specific application.
e.g., one of ordinary skill in the art concerned with wind turbines routinely considers the size of the wind turbine, blade length, blade thickness, number of blades, chord length, etc. required for the specific application when designing a wind turbine].
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over JPH11270870A (Tomohito) in view of CN 206111665U (Shuirong) in further view of JPS4992507U (507).
Regarding claim 20, Tomohito in view of Shuirong teaches the invention as claimed and as discussed above. Tomohito in view of Shuirong fails to teach wherein the cross-flow wind turbine comprises a plurality of first blades and a plurality of second blades, such that one of the plurality of first blades and one of the plurality of second blades are alternatively disposed, wherein a width of the one of the plurality of first blades is greater than a width of the one of the plurality of second blades, and wherein a distance between two of the plurality of first blades and the plurality of second blades is alternatively arranged.
However, 507 (Figures 1-3) teaches an analogous fan/wind turbine application concerned with techniques for attenuating/reducing noise caused by operation of a fan (see paragraph [0002]), and wherein the provision of having first and second blades alternatively disposed and with different widths and/or alternatively arranged distances is well-known in at least the general field(s) of see Fig. 1-2 in conjunction with paragraph [0002]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747